DETAILED ACTION
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Abeer [as cited in previous office action] teaches a method of making metal oxide by providing a target comprising a metal oxide and a dopant; ablating the target with a laser to create a plume containing the metal oxide and dopant (plasma plume) [pg 33 and pg 43]; and depositing the dopant from the plume onto the substrate to produce a dopant interfacial nanolayer directly on the substrate (transferring of ionized species from the target and adsorbed on the substrate layer, wherein different nucleation growths such as Frank van der Merwe, Volmer-Weber and Stranski Krastonov growth methods are presented) [pg 28-30 and 43]; and depositing the metal oxide from the plume onto the dopant interfacial nanolayer [pg 3] as vertically aligned metal oxide nanostructures (nanowires) [abstract; pg 4]. However, Abeer fails to teach the uniform thickness of the homogenous dopant interfacial nanolayer is about 1nm. 
Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.

Acknowledgement of Applicant's Amendments
	The rejection of the claims under 35 U.S.C. 103 is withdrawn due to Applicant’s amendments; hence, subject matter is due for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDY C LOUIE/Primary Examiner, Art Unit 1715